Harrington, Chancellor.
Upon consideration of this case, I am prepared to make a decree, charging the trust fund with so much of the debts of the complainants as were contracted prior to the date of the trust deed. It is.true, that part of the money invested in the property conveyed by the deed in trust, (or its equivalent) was received by ■ Thatcher from his wife’s property; but it was received and originally invested by him as his own, and in his own name; and he could not subject it to a voluntary trust after he had incurred debts, and that possibly on the credit of this property.
A decree was entered charging the property with so much of the debt due the complainant, Russell, as was incurred prior to the date of the trust deed; also, with the debt due the complainants, Craige and Tatnalls and ordering a sale of the property to raise these sums, if not paid within thirty days.